RESCISSION AGREEMENT

THIS RESCISSION AGREEMENT (this “Agreement”) is entered into effective as of
August 15, 2011 (the "Effective Date”), by and between Prospect Global Resources
Inc., a Nevada corporation (“PGRI”), and Marc Holtzman, individually
(“Holtzman”).

RECITALS:

A.  Effective as of April 21, 2011 PGRI granted Holtzman 150,000 shares (the
“Grant”) of its common stock as compensation for services to be rendered to PGRI
as a director,

B.  The parties now desire to rescind and terminate the Grant and restore the
parties to the position they enjoyed prior to the Grant.

AGREEMENT:

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.  Rescission. The parties hereto hereby rescind and terminate the Grant (the
“Rescission”), effective as of the Effective Date.

2.  Acknowledgement. PGRI and Holtzman each hereby agree and acknowledge that
upon the execution of this Agreement the Grant is null and void and Holtzman has
no ownership or other interest in the shares subject to the Grant.

3.  Tax Treatment. For federal and state income tax purposes, the Rescission
shall be deemed an actual rescission of the Grant effectuated within the same
tax year in which the Grant was made.

4.  No Obligations. PRGI and Holtzman and any other party related thereto or
controlled thereby, wholly or in part, directly or indirectly, hereby
acknowledge and agree, subject to the provisions of this Agreement, that
effective at and as of the Effective Date, none of PGRI and Holtzman and any
other party related thereto or controlled thereby, wholly or in part, directly
or indirectly, shall have any further obligations to each other pursuant to or
arising directly or indirectly from the Grant or from any other agreement and
understanding whether written or oral relating to the subject matter of the
Grant.

5.  Release. Effective at and as of the Effective Date, PGRI and Holtzman and
any other party related thereto or controlled thereby, wholly or in part,
directly or indirectly, hereby forever release and discharge the others and all
of them, their respective affiliates, subsidiaries, parents and associated
companies, successors and assigns, together with their respective directors,
officers, consultants and agents, and their respective successors and assigns
from any and all actions, causes of action, contracts, covenants (whether
express or implied), claims and demands for damages, indemnity, costs, interest,
loss or injury of every nature and kind whatsoever and howsoever arising,
whether known or unknown, suspected or unsuspected, which such party may
heretofore have had, may now have, or may in the future have, at law or in
equity, by reason of or arising directly or indirectly from the Grant.

 

1



--------------------------------------------------------------------------------



 



6.  Further Assurances. Each party hereto covenants and agrees that each will at
any time and from time to time do, execute, acknowledge, and deliver any and all
other acts, deeds, assignments, transfers, conveyances, powers of attorney, or
other instruments that the other party, as applicable, deems reasonably
necessary or proper to carry out the Rescission.

7.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

8.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

9.  Execution. This Agreement may be executed in one or more counterparts and by
facsimile signature.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

Prospect Global Resources Inc.

By: /s/ Patrick Avery                 
Patrick Avery
Chief Executive Officer


 /s/ Marc Holtzman                     

 Marc Holtzman, Individually

                - 2 -

 

2